          Case 1:17-cr-00684-ER Document 174 Filed 03/07/19 Page 1 of 3



       UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                                     )
                                                              )
v.                                                            )
LAMONT EVANS, EMANUEL RICHARDSON,                             )     Case No. 1:17-cr-00684-ER-2

a/k/a “Book,” ANTHONY BLAND, a/k/a “Tony,”                    )

CHRISTIAN DAWKINS, and MERL CODE,                             )
Defendants.                                                   )




     DEFENDANT EMANUEL “BOOK” RICHARDSON’S AMMENDED EIGHTH
           UNOPPOSED MOTION TO LEAVE THE JURISDICTION


       Now into court, through undersigned counsel, comes, Defendant Emanuel “Book”

Richardson who respectfully moves this court as follows. The Defendant, Emanuel Richardson is

currently residing in the U.S. District of Arizona. He has permission to travel from the court to the

Southern District of New York and the Eastern District of Louisiana. Mr. Richardson requests that

this Honorable court grant him permission to the Federal District of Nevada, more specifically Las

Vegas, Nevada on March 8, 2019 and returning to Arizona on March 11, 2019. He will be staying

at the Excalibur Hotel, 3850 Las Vegas Blvd, Las Vegas Nevada 89109. The purpose of the trip is

for Mr. Richardson to work at a youth basketball camp. Counsel for the Defendant originally

filed this motion on March 1, 2019 but transposed the dates in the Order inadvertently. Counsel

has corrected the error and apologizes to the Court.


       The US Attorney’s Office for the Southern District of New York and Pre-Trial Services

have no objection to this motion.

               WHEREFORE, Defendant, Emanuel “Book” Richardson prays that he is granted
          Case 1:17-cr-00684-ER Document 174 Filed 03/07/19 Page 2 of 3



permission by this Honorable Court to travel to the Federal District of Nevada on March 8, 2019

and returning to March 11, 2019.

                                                             Respectfully Submitted,


                                                             _S://Craig J. Mordock_
                                                             Craig J. Mordock
                                                             Admitted Pro Hac Vice
                                                             LSBA #27014
                                                             7611 Maple Street
                                                             Suite A3
                                                             New Orleans, LA 70118
                                                             504-304-2335
                                                             Craig@MordockBarber.com
                                                             Counsel for the Defendant




                                CERTIFICATE OF SERVICE

I hereby certify that I have served all counsel of record by filing this pleading via the CM/ECF
system on this the 7th day of March, 2019.
S://Craig J. Mordock
         Case 1:17-cr-00684-ER Document 174 Filed 03/07/19 Page 3 of 3



       UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                                 )
                                                          )
v.                                                        )
                                                          )
                                                          )
LAMONT EVANS, EMANUEL RICHARDSON,                         )   Case No. 1:17-cr-00684-ER-5
                                                          )
a/k/a “Book,” ANTHONY BLAND, a/k/a “Tony,”                )
 CHRISTIAN DAWKINS, and MERL CODE,                        )
                                                          )
Defendants.                                               )




       ORDER ON DEFENDANT, EMANUEL “BOOK” RICHARDSON’S EIGHTH
                  MOTION TO LEAVE THE JURISDICTION
     CONSIDERING THE DEFENDANT’S MOTION, it is hereby ORDERED that Defendant
Emanuel “Book” Richardson, be permitted to leave the US District of Arizona and travel to the

Federal District of Nevada on March 8, 2019 and returning to Arizona on March 11, 2019.

This    day of               , 2019.

New York, New York




JUDGE RAMOS
